In the dissenting opinion in the case of Cannon v. May, 183 Ark. 112,35 S.W.2d 70, I undertook to show that the General Assembly had power to fix the compensation of all officers in the State, either by fees or by a fixed salary, under the authority of section 4 of article 16 of the Constitution. In the later case of Dozier v. Ragsdale, 186 Ark. 654,55 S.W.2d 779, it was held that the electors of each county had the *Page 477 
power, under Amendment No. 7, to fix the fees and salaries of county officers.
Conferring this power upon the electors of a county did not deprive the General Assembly of the same right. It was said in the case of State ex rel. v. Donaghey,106 Ark. 56, 152 S.W. 746, construing the first I.  R. Amendment, that it was not the purpose nor the intention of the people, in the adoption of the I.  R. Amendment, to abrogate or destroy the Constitution of the State. Subsequent cases construing this amendment and the later I.  R. Amendment have reiterated this holding, and have declared the purpose and effect of the amendments to be to reserve to the people the right "to propose laws and amendments to the Constitution, and to enact or reject the same at the polls as independent of the General Assembly"; but, in reserving that power to themselves, the people did not deprive the General Assembly of the power committed to it by the Constitution to legislate.  So it does not follow that, because the electors of a county may fix county salaries under the present I.  R. Amendment, the General Assembly may not do so under an original section of the Constitution. The present state of the law is, in my opinion, that fees and salaries of county officers may be fixed either by the electors themselves or by the General Assembly. There are now two methods of doing so. I do not repeat here the argument presented in the dissenting opinion in Cannon v. May to the effect that the right of the General Assembly to fix fees and salaries was not affected by the amendment prohibiting the General Assembly from enacting local or special laws. Whether right or wrong, that opinion presents my views on the subject and speaks for itself.
Answering the argument by which the majority reached the conclusion announced in Cannon v. May, supra, I there undertook to distinguish that case from the case of Smalley v. Bushmiaer, 181 Ark. 874, 31 S.W.2d 292, which the majority thought was controlling, and I did this by pointing out that in the Smalley case the General Assembly had fixed a different fee for feeding prisoners in Crawford County from that paid in other counties, and I there said that, although the Constitution *Page 478 
might contemplate that the same fee should be paid for the same service throughout the State (which I did not concede), it certainly did not contemplate that all similar officers of different counties placed upon a salary should be paid the same salary.
It must be conceded — and I make the concession — that the fees and salaries fixed by act 250 of the Acts of 1933 are not equal and uniform, but why should they be to make such legislation valid? I know of no constitutional requirement that they shall be, and the majority opinion in the instant case, and other cases which it cites, recognizes that they do not have to be equal and uniform, provided the General Assembly, in fixing diverse fees and salaries, does so according to some basis of classification. Now, if the General Assembly has this power at all, should we not assume that the power had been exercised in a constitutional manner? The Legislature does not have to declare the reasons inducing its action in a particular case, or in any case, and the court should go no further than to inquire whether the General Assembly has exceeded its power or had acted without power. Cobb v. Parnell, 183 Ark. 429, 36 S.W.2d 388.
The history of act 250 of the Acts of 1933 is too recent to be ignored. It was enacted pursuant to a demand for economy in government, which was wide-spread and insistent, and which would take no denial. Committees to which the legislation was referred held numerous public sessions, which were attended by large delegations from all sections of the State. The legislative journals show that innumerable amendments were offered and considered, and who can know what information was acquired by the General Assembly as to the diverse conditions of the various counties which induced the lack of uniformity in the matter of fees and salaries? The General Assembly was not required to incorporate its findings of fact in the legislation, and citation of authority is not required upon the proposition that every intendment must be indulged in favor of the constitutionality of an act, and that legislation will not be held unconstitutional unless it is obviously so. *Page 479 
The act under review has been held unconstitutional because it omits Union County from its provisions, but I submit it is not open to that objection. It fixes the fees of Union County. It does this, it is true, by adopting the fees fixed in the initiated act upheld in the case of Dozier v. Ragsdale, supra, but this adoption is a re-enactment of the initiated legislation.
The Dozier case, as I read it, is authority for upholding the act here struck down. It was there said: "Appellant cites and relies on act 216, of the Acts of 1931. That, however, is not a general law fixing the fees of the county officers of the State, but that law provides that the Legislature has determined and declared that the fees now being drawn by the different county officers, according to the provisions of general statutes of the State, and special and local acts are based on proper classification, and that they shall continue to receive the salaries and fees under said local and special acts. Therefore the act itself provides that they are still receiving the fees and salaries under special acts, and not under general acts. We do not think the people had in mind legislation of this character in adopting the amendment which provided that no local law shall be enacted contrary to a general law."
Will act 216 of the Acts of 1931 now be held unconstitutional? It cannot, in my opinion, be distinguished from act 250 of the Acts of 1933. The act of 1931 reads as follows: "Section 1. It is hereby determined and declared that the salaries and fees now being drawn by the different county officers of the State of Arkansas according to the provisions of the general statutes of the State and special and local acts passed by the General Assemblies of the State of Arkansas for the years of 1927, 1929 and 1931 are based upon a proper classification of the different counties of the State according to population, wealth, location and volume of business transacted in the different counties, and it is hereby declared that all of said county officers shall continue to receive the salaries and fees they are at this time receiving under said laws and local and special acts. And the deputies and employees of all such offices shall be entitled to and continue *Page 480 
to receive the same salary as now provided by said special acts the same salary as they are now receiving under such local and special acts heretofore passed. And all such county officers shall be entitled to receive such other emoluments and office expenses as are now provided under special or local acts heretofore passed."
There was enacted, at the sessions of the 1927, 1929 and 1931 General Assemblies, numerous acts fixing fees and salaries for various officers, without attempting to make them equal and uniform throughout the State, and all these acts were passed subsequent to the general election of 1926, at which time the amendment was adopted prohibiting local and special legislation, and, if any of these scores of acts are valid, I do not think act 250 of the 1933 session can be declared invalid.
In my opinion, act 250 of the Acts of 1933 is valid legislation, and should be upheld as such.
And I am authorized to say that Mr. Justice McHANEY concurs in that view.